Name: Commission Implementing Decision (EU) 2019/603 of 11 April 2019 amending the Annexes to Decision 2006/766/EC as regards the inclusion of the United Kingdom of Great Britain and Northern Ireland and certain of its Crown Dependencies in the lists of third countries and territories authorised for the introduction into the Union of bivalve molluscs, echinoderms, tunicates, marine gastropods and fishery products for human consumption (notified under document C(2019) 2834) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: European construction;  international trade;  fisheries;  Europe;  health;  trade
 Date Published: 2019-04-12

 12.4.2019 EN Official Journal of the European Union L 103/44 COMMISSION IMPLEMENTING DECISION (EU) 2019/603 of 11 April 2019 amending the Annexes to Decision 2006/766/EC as regards the inclusion of the United Kingdom of Great Britain and Northern Ireland and certain of its Crown Dependencies in the lists of third countries and territories authorised for the introduction into the Union of bivalve molluscs, echinoderms, tunicates, marine gastropods and fishery products for human consumption (notified under document C(2019) 2834) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (1), and in particular Article 11(1) thereof, Whereas: (1) On 29 March 2017, the United Kingdom submitted the notification of its intention to withdraw from the Union pursuant to Article 50 of the Treaty on European Union (TEU). On 22 March 2019, the European Council adopted Decision (EU) 2019/476 (2) extending the period under Article 50(3) TEU in agreement with the United Kingdom. In accordance with that Decision, in the event that the Withdrawal Agreement is not approved by the House of Commons by 29 March 2019 at the latest, the period provided for in Article 50(3) TEU is extended until 12 April 2019. As the Withdrawal Agreement has not been approved by 29 March 2019, Union law will cease to apply to and in the United Kingdom from 13 April 2019 (the withdrawal date). (2) Regulation (EC) No 854/2004 provides that products of animal origin are only to be imported from a third country or part of a third country that appears on a list drawn up in accordance with that Regulation. (3) Commission Decision 2006/766/EC (3) lists those third countries which satisfy the criteria referred to in Regulation (EC) No 854/2004 and are therefore able to guarantee that exports of those products to the Union meet the sanitary conditions laid down in Union legislation to protect the health of consumers. (4) In particular, Annex I to that Decision sets out a list of third countries authorised for the introduction of bivalve molluscs, tunicates, echinoderms and marine gastropods and Annex II to that Decision sets out a list of third countries and territories authorised for the introduction of fishery products for human consumption. Those lists also indicate restrictions concerning such imports from certain third countries. (5) The United Kingdom of Great Britain and Northern Ireland has provided the necessary guarantees for that country and certain of its Crown Dependencies to comply with the conditions laid down in Regulation (EC) No 854/2004 for the introduction into the Union of consignments of bivalve molluscs, echinoderms, tunicates, marine gastropods and fishery products for human consumption from the withdrawal date by continuing to comply with Union legislation for an initial period of at least nine months. (6) Therefore, taking into account these specific guarantees provided by the United Kingdom of Great Britain and Northern Ireland, and in order to avoid any unnecessary disruption to trade after the withdrawal date, the United Kingdom of Great Britain and Northern Ireland and certain of its Crown Dependencies should be included in the lists of third countries and territories set out in Decision 2006/766/EC authorised for the introduction of bivalve molluscs, echinoderms, tunicates, marine gastropods and fishery products for human consumption. (7) Annexes I and II to Decision 2006/766/EC should therefore be amended accordingly. (8) This Decision should apply from 13 April 2019, unless Union law continues to apply to and in the United Kingdom of Great Britain and Northern Ireland on that date. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annexes I and II to Decision 2006/766/EC shall be amended in accordance with the Annex to this Decision. Article 2 This Decision shall apply from 13 April 2019. However, it shall not apply if Union law continues to apply to and in the United Kingdom of Great Britain and Northern Ireland on that date. Article 3 This Decision is addressed to the Member States. Done at Brussels, 11 April 2019. For the Commission Jyrki KATAINEN Vice-President (1) OJ L 139, 30.4.2004, p. 206. (2) European Council Decision (EU) 2019/476 taken in agreement with the United Kingdom of 22 March 2019 extending the period under Article 50(3) TEU (OJ L 80 I, 22.3.2019, p. 1). (3) Commission Decision 2006/766/EC of 6 November 2006 establishing the lists of third countries and territories from which imports of bivalve molluscs, echinoderms, tunicates, marine gastropods and fishery products are permitted (OJ L 320, 18.11.2006, p. 53). ANNEX Annexes I and II to Decision 2006/766/EC are amended as follows: (1) The table set out in Annex I to Decision 2006/766/EC is amended as follows: (a) the following lines are inserted after the entry for Chili: GB UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND GG GUERNSEY (b) the following line is inserted after the entry for Greenland: JE JERSEY (2) The table set out in Annex II to Decision 2006/766/EC is amended as follows: (a) the following line is inserted after the entry for Gabon: GB UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND (b) the following line is inserted after the entry for Georgia: GG GUERNSEY (c) the following line is inserted after the entry for Iran: JE JERSEY